927 A.2d 199 (2007)
NEIGHBORS ALLIED FOR the BEST RIVERFRONT; Bella Vista United Civic Association; the Friends of Penn Treaty Park; Hilary Regan; Bruce Schimmel; Edward Verrall; Bromley Palamountain; Richard Wolk; John Dietel and Kathleen O'Neill, a Married Couple; for themselves and their Minor Child; and Louis Cook, Petitioners,
v.
The PENNSYLVANIA GAMING CONTROL BOARD, Respondent,
HSP Gaming, LP, Intervenor,
Philadelphia Entertainment and Development Partners, LP, Intervenor.
Supreme Court of Pennsylvania.
June 22, 2007.

ORDER
PER CURIAM.
AND NOW, this 22nd day of June, 2007, the Application for Summary Relief filed by HSP Gaming, LP, is granted. The Petition for Review filed by Petitioners is dismissed for lack of standing pursuant to Society Hill Civic Ass'n v. Pennsylvania Gaming Control Board, ___ Pa. ___, ___ A.2d ___ 2007 WL 1610165 (June 4, 2007). The Application to Lodge filed by Petitioners is denied.
Justice Castille and Saylor dissent. See Society Hill Civic Ass'n v. Pennsylvania Gaming Control Bd., ___ Pa. ___, ___, ___ A.2d ___, ___, 2007 WL 1610165, *8-9 (June 4, 2007) (Saylor, J., dissenting).